Citation Nr: 1822740	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-33 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for obturator nerve radiculopathy, left lower extremity.

2. Entitlement to an increased rating for sciatic nerve radiculopathy, left lower extremity currently evaluated as 40 percent disabling.

3. Entitlement to an increased rating for herniated nucleus pulposus and lumbar facet syndrome currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to December 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2012 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Veterans Law Judge in March 2017. A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on a review of the record, the Board finds that additional development is necessary prior to adjudication of the instant appeal. The Veteran essentially asserts that his service-connected herniated nucleus pulposus and lumbar facet syndrome, sciatic nerve radiculopathy, and obturator nerve radiculopathy have all worsened since the last VA examination in March 2015.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95. A new examination, however, is appropriate when there is an assertion of an increase in severity since the last examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95. At the March 2017 hearing the Veteran testified, in essence, that symptoms associated with his service-connected lumbar spine and nerve disabilities have worsened since he was examined by VA in March 2015. Specifically, the Veteran contends that he underwent spinal surgery in October 2015, and that his condition has continued to worsen since the surgery. At the hearing in 2017, the Veteran testified that he had minimal to no movement in the back.  In light of the assertions that the Veteran's service-connected disabilities are more severe, and mindful that the March 2015 examination predates the Veteran's spinal surgery, current examinations must be afforded to accurately assess the current level of these disabilities. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer, 10 Vet. App. at 403.

Additionally, the Board notes that the examiner who completed a December 2012 Disability Benefits Questionnaire (DBQ) indicated that the Veteran suffered from intervertebral disc syndrome (IVDS). Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes; whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. In order to evaluate the Veteran under Diagnostic Code 5243 for IVDS, on remand, the Board must make an inquiry as to the number of incapacitating episodes the Veteran has suffered in the past 12 months, as defined by 38 C.F.R. § 4.71a.

Also, any additional relevant private treatment records should be obtained and associated with the Veteran's record. See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected back disability. The electronic claims file should be forwarded to the examiner for review. The examiner should be directed to elicit a complete history from the Veteran. All indicated studies should be performed. The examiner should review the Veteran's claims file in conjunction with the examination. 

a.) The examiner should test the range of motion of the spine in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. If such is not possible, the examiner should explain why.

The examiner should test for ankylosis of the spine. If present, the VA examiner must state whether there is the functional equivalent of unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also note whether there are any objective neurological abnormalities associated with the Veteran's service-connected back disability, including any bladder or bowel difficulties. 

The examiner should elicit from the Veteran a complete history of any flare-ups of his service connected back disability. In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's connected back disability. The examiner should describe the additional loss, in degrees, if possible.

b.) With regard to the sciatic nerve radiculopathy, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his sciatic nerve radiculopathy. A complete rationale should be provided for any opinion expressed.

c.) With regard to the obturator nerve radiculopathy, in accordance with the latest worksheets for rating the obturator nerve, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his obturator nerve radiculopathy. A complete rationale should be provided for any opinion expressed.

d.) The examiner should indicate whether the Veteran's IVDS results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician). If so, the examiner should comment on the duration and frequency of such incapacitating episodes. Attention is invited to the December 2012 Disability Benefits Questionnaire and the October 2015 correspondence from the Orthopaedic and Spine Institute.

In rendering the above requested opinions, the examiner should derive his or her opinion from relevant sources within the claims file, including private treatment records and lay statements of the Veteran. If the examiner is unable to do so, the examiner should indicate that all procurable data was considered (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation. It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examinations were not performed during a flare-up.

3. After undertaking the above requested development, readjudicate the issues on appeal. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




